Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claims 1, 11, and 17, none of the references of record alone or in combination discloses or suggests the plurality of touch signal lines comprise a plurality of sensing signal lines and a plurality of driving signal lines, and at least one of the plurality of sensing signal lines and at least one of the plurality of driving signal lines are respectively electrically connected with at least one data line under a control of the touch detection circuit, wherein the plurality of driving signal lines comprise N driving signal lines, the plurality of sensing signal lines comprise M sensing signal lines, N and M are natural numbers greater than 1, the data lines are divided into (N+M) groups by wiring positions, and the N driving signal lines and the M sensing signal lines are respectively connected with the data lines in an order as follows: an x-th driving signal line is electrically connected with one or more data lines of an x-th group of data lines, 1 ≤ x ≤ N/2, and x is an integer; a y-th sensing signal line is electrically connected with one or more data lines of an ([N/2]+y)-th group of data lines, 1 ≤ u ≤ M/2, and y is an integer; an ([N/2]+x)-th driving signal line is electrically connected with one or more data lines of an ([N/2]+[M/2]+x)-th group of data lines; and an ([M/2]+y)-th sensing signal line is electrically connected with one or 

Claims 2, 3, 8-10, 12, 13, and 18-20 depend from claims 1, 11, and 17. Accordingly, claims 1-3, 8-13, and 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Jeff Piziali/
Primary Examiner, Art Unit 2628
30 July 2021